DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/09/2018, 07/13/2018, 03/19/2019, 09/12/2019, 01/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claims 1, 11, and 16 is sufficient to overcome the previous 35 USC § 103 rejection of claims recited in the Final Office Action mailed 06/01/2021.
Applicant’s arguments, see Remarks on Pages 9-15, filed 7/08/2021, with respect to the rejection of claims 1, 11, and 16 under 35 USC § 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claim has changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current and new prior art of the record: Katz (U.S. Patent No. 6315783), Reeder (U.S. Patent Pub. No. 20110265264), Mazzei (U.S. Patent Pub. No. 20090025146), Liu (CN 1799499 A), and Dinkler (U.S. Patent No. 5537704).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pitch adjustment mechanism” in claims 2, 6-10, and 14-15; and “roll adjustment mechanism” in claims 9-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “mechanism” is a generic placeholder for the word “means”. For examination purposes, “pitch adjustment mechanism” in claims 2, 6-10, and 14-15 and “roll adjustment mechanism” in claims 9-10 are interpreted as an adjustment fastener, locking spacer, and adjustment knob, pin, and pitch adjustment wheel (Specification, Paragraphs 37 and 45). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (U.S. Patent No. 6315783).
Regarding claim 1, Katz discloses a structure 10 (Col. 4, lines 45-46 and Figures 1-3, head holder system 10 adapted to position and hold the patient’s head) for positioning a body part, comprising: a support base 52,54 (Col. 5, line 57 and Figures 1-3, base members 52,54) comprising a first concave ramp 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 that matches the arched outer surface of support 12 that is mounted on it. Thereby, the base member 52 has a first concave ramp on a right and a second concave ramp on a left of the bore through the base member 52 where the bolt 66 passes through. Top surface of base member 52 with first and second concave ramps each have downward facing slopes towards one another) and an opposing, second concave ramp 53, wherein a first slope of the first concave ramp 53 faces a second slope of the opposing, second concave ramp 53 and wherein the first slope slopes downwards towards the second concave ramp 53 and the second slope slopes downwards towards the first concave ramp 53; a shell frame 12 (Col. 5, lines 54-60 and Figures 1-3, support 12 having inner surface to support patient’s head and outer convex arched outer  surface mounted on concave semispherical recess 53 of base member 52 to provide rotational and linear movement of the support 12 relative to the base member 52), having an inner surface configured to a shape of the body part and an outer convex surface, wherein the outer convex surface of the shell frame 12 is further configured to: ride upon, and move relative to, upper surfaces of the first concave ramp 53 and the second concave ramp 53 to enable a pitch of the shell frame 12 to be adjusted relative to (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may be rotated about the bolt's axis to provide a roll adjustment, and also may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) the support base 52,54.
	Regarding claim 2, Katz discloses wherein, when the outer convex surface of the shell frame 12 is configured to ride upon, and move relative to (Col. 6, lines 9-30 and Figures 3-4), the upper surfaces of the first concave ramp 53 and the second concave ramp 53, the structure 10 further comprises: a pitch adjustment mechanism 66,68 (Col. 6, lines 9-30 and Figure 3, bolt 66 and nut 68 allowing for sliding pitch adjustment of support 12 relative to bases 52,54; This is the equivalentstructure defined by the 35 USC 112f analysis above) configured to facilitate adjustment of the pitch (Col. 6, lines 9-30, nut 68 that matches the threaded portion of bolt 66 secures support 12 and both base members 52 and 54 together. This allows both angular and spheroidal movements maintaining a constant spheroidal volume. When nut 68 Is not firmly secured, support 12 may be slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) of the shell frame 12 relative to the support base 52,54.
Regarding claim 6, Katz discloses the invention as described above and further discloses wherein the pitch adjustment mechanism 66,68 comprises an adjustment fastener 66 that extends through (Col. 6, lines 12-14, 23-25, and Figure 3, The rod of bolt 66 passes through matching bores in base members 52 and 54) the support base 52,54 and through (Col. 6, lines 10-12 and Figure 3, support 12 is provided with a void 64 beneath curved plate 58, adapted to accommodate the head of a bolt 66) the shell frame 12.
Regarding claim 11, Katz discloses a structure 10 (Col. 4, lines 45-46 and Figures 1-3, head holder system 10 adapted to position and hold the patient’s head), comprising: a support base 52 (Col. 5, line 57 and Figures 1-3, base member 52) configured to be positioned on a flat surface 60 (Col. 6, lines 1-5, flat bottom surface of base member 52 positioned on flat upper surface of bar 60) and to receive a shell frame 12 (Col. 5, lines 54-60 and Figures 1-3, support 12 having inner surface to support patient’s head and outer convex arched outer  surface mounted on concave semispherical recess 53 of base member 52 to provide rotational and linear movement of the support 12 relative to the base member 52) and comprising: a first concave ramp 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 that matches the arched outer surface of support 12 that is mounted on it. Thereby, the base member 52 has a first concave ramp on a right and a second concave ramp on a left of the central bore through the base member 52 where the bolt 66 passes through. Top surface of base member 52 with first and second concave ramps each have downward facing slopes towards one another) and an opposing, second concave ramp 53, wherein a slope of each of the first and second concave ramps 53 slopes downwards towards one another and wherein an outer convex surface of the shell frame 12 rides upon, and moves relative to, the first concave ramp 53 and the second concave ramp 53 to adjust a pitch of the shell frame 12 relative to (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may be rotated about the bolt's axis to provide a roll adjustment, and also may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64)  the support base 52.
Regarding claim 12, Katz discloses the invention as described above and further discloses wherein the first concave ramp 53 includes a first concave surface 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 defining a first concave surface of the first concave ramp 53) which includes at least one first movement slot (Col. 6, lines 9-30 and Figures 3-4, first concave ramp on a right side of the bolt 66 comprises a bore in the base member 52, wherein this right side of the through hole through base member 52 is construed as the first movement slot. This bore allows for the bolt 66 to pass through enabling a sliding pitch adjustment such that when the nut 68 is loosened the hole/slot in either of the concave ramps enables the shell frame to slidably move against the concave surface since fastener 66 is no longer clamped against base 52) that enables the shell frame 12 to slidably move against (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) the first concave surface 53.
Regarding claim 13, Katz discloses the invention as described above and further discloses wherein the second concave ramp 53 includes a second concave surface 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 defining a second concave surface of the second concave ramp 53) which includes at least one second movement slot (Col. 6, lines 9-30 and Figures 3-4, second concave ramp on a left side of the bolt 66 comprises a bore in the base member 52, wherein this left side of the through hole through base member 52 is construed as the second movement slot. This bore allows for the bolt 66 to pass through enabling a sliding pitch adjustment such that when the nut 68 is loosened the hole/slot in either of the concave ramps enables the shell frame to slidably move against the concave surface since fastener 66 is no longer clamped against base 52) that enables the shell frame 12 to slidably move against (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) the second concave surface 53.
Regarding claim 14, Katz discloses the invention as described above and further discloses a pitch adjustment mechanism 66,68 (Col. 6, lines 9-30 and Figure 3, bolt 66 and nut 68 allowing for sliding pitch adjustment of support 12 relative to bases 52,54; This is the same as the structure defined by the 35 USC 112f analysis above), that extends through a pitch adjustment slot (Col. 6, lines 9-30 and Figures 3-4, first and second concave ramp on a right and left side of the bolt 66 comprises a bore in the base member 52, which is construed as a pitch adjustment slot)  in the support base 52 and through (Col. 6, lines 10-12 and Figure 3, support 12 is provided with a void 64 beneath curved plate 58, adapted to accommodate the head of a bolt 66) the shell frame 12, and is configured to enable the shell frame 12 to slidably move against the first concave ramp 53 and the second concave ramp 53 of the support base 52 to adjust the pitch of the shell frame 12 relative to (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) the support base 52.
Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 1799499 A).
Regarding claim 1, Liu discloses a structure 30 (Page 3/22, last paragraph, and Figure 2 head coil 30 with holding cavity 36 for positioning body part) for positioning a body part, comprising: a support base 32 (Page 2/22, Paragraph 5, Page 3/22, last paragraph, and Figure 2, base 32 having concave semicircular arc surfaces on right and left side defining the first and second concave ramps with downwards slopes facing one another) comprising a first concave ramp and an opposing, second concave ramp, wherein a first slope of the first concave ramp faces a second slope of the opposing, second concave ramp and wherein the first slope slopes downwards towards the second concave ramp and the second slope slopes downwards towards the first concave ramp; a shell frame 40 (Page 4/22, Paragraph 1 and Figure 2, arc cushion body 40 having inner surface facing the containing cavity 36 for receiving a body part, and having an outer surface defined by a first driving part 42), having an inner surface configured to a shape of the body part and an outer convex surface 42, wherein the outer convex surface 42 of the shell frame 40 is further configured to: ride upon, and move relative to, upper surfaces of the first concave ramp and the second concave ramp to enable a pitch of the shell frame to be adjusted relative to (Page 4/22, Paragraphs 1-2, the first driving part 42 and the second driving part 50 is matched so as to drive the first rotating part 44 relative to the second rotating part 38 given by rotation of second driving part 50) the support base 32. 
Regarding claim 2, Liu discloses the invention as described above and further discloses wherein, when the outer convex surface 42 of the shell frame 40  is configured to ride upon, and move relative to, the upper surfaces of the first concave ramp and the second concave ramp, the structure 30 further comprises: a pitch adjustment mechanism 38,42,44,50 (Page 4/22, Paragraphs 1-2, the first driving part 42 and the second driving part 50 is matched so as to drive the first rotating part 44 and the second rotating part 38 given by rotation of second driving part 50; This is the equivalent structure as defined by the 35 USC 112f analysis above) configured to facilitate adjustment of the pitch of the shell frame 40 relative to (Page 4/22, Paragraphs 1-2, the first driving part 42 and the second driving part 50 is matched so as to drive the first rotating part 44 relative to the second rotating part 38 given by rotation of second driving part 50) the support base 32.
Regarding claim 8, Liu discloses the invention as described above and further discloses wherein the pitch adjustment mechanism 38,42,44,50 further comprises a pitch adjustment wheel 50 (Page 4/22, Paragraphs 1-2, and Figure 2, second driving part 50 is a gear wheel), having a plurality of adjustment positions (Page 4/22, Paragraphs 1-2, and Figure 2, precise adjustment of first rotating part 44 and the second rotating part 38 given by plurality of adjustment positions of second driving part 50), wherein the pitch adjustment wheel 50 is rotatable (Page 4/22, Paragraphs 1-2, rotation of second driving part 50 to provide the plurality of adjustment positions) to the plurality of adjustment positions to adjust the pitch (Page 4/22, Paragraphs 1-2, pitch of the arc cushion body 40 is adjusted to a calibrated pitch position given by rotation of second driving part 50) of the shell frame 40 to a calibrated pitch position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent No. 6315783), as applied to claim 1, in view of Reeder (U.S. Patent Pub. No. 20110265264).
Regarding claim 3, Katz discloses the invention as described above and further discloses wherein the shell frame 12 comprises an approximate half shell having a cut-out portion configured to receive the body part (Col. 5, lines 54-55 and Figures 1-2, support 12 being a half shell in that the support 12 conforms to a back or front side of the body portion but not both a front and back side so that a surgical team has the capability to work comfortably on the exposed part of the head) with an upper edge (Figures 1-2, upper edge of support 12 above tiltable arm 20 of arcuate arm 15 and above arcuate arm 13).
However, Katz fails to explicitly disclose wherein an upper edge of the approximate half shell comprises a flange that extends around a portion of a perimeter of the upper edge of the half shell.
Reeder teaches an analogous structure 100 (Paragraph 30 and Figure 1B) for positioning a body part wherein an analogous upper edge of the analogous approximate half shell 104,118 (Paragraphs 31-32 and Figure 1B, half shell being that the head rest and pad 104,118 conforms to  back side of the body portion and not a front side) comprises a flange (Paragraphs 31-32, Figure 1A, and see Modified Figure 1 below, head pad has outer flange on perimeter of upper edge of head pad 118) that extends around a portion of a perimeter of the upper edge of the analogous half shell 104,118. 

    PNG
    media_image1.png
    653
    542
    media_image1.png
    Greyscale


It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a portion of the upper edge of the shell frame of  Katz, so that the shell frame has a flange that extends around a portion of perimeter of the upper edge of the half shell, as taught by Reeder, in order to improve the positioning structure to provide a more secure fit as to provide a more snug fit to the anatomy of a head and neck of a patient (Reeder, Paragraphs 30-31).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent No. 6315783), as applied to claim 6, in view of Mazzei (U.S. Patent Pub. No. 20090025146).
Regarding claim 7, Katz discloses the invention as described above and further discloses wherein the pitch adjustment mechanism 66,68 further comprises an adjustment knob 68 and wherein the adjustment knob 68 connects to (Col. 6, lines 15-16 and Figure 3, nut 68 that matches the threaded portion of bolt 66) the adjustment fastener 66, and wherein the adjustment knob 68 is rotatable to lock the shell frame into a specific pitch position (Col. 6, lines 9-30, rotation of nut 68 for firmly securing and loosening nut 68 with respect to the bolt 66 to allow for a sliding pitch adjustment of the support 12 with the baes 52,54 along the path defined by the void 64).
However, Katz fails to explicitly disclose wherein the pitch adjustment mechanism comprises a locking spacer, and wherein the adjustment knob is rotatable to cause the locking spacer to tighten against a surface of the support base. 
Mazzei teaches an analogous structure 10 (Paragraph 36 and Figure 3, table engageable support device 10 for positioning head) for positioning a body part wherein the analogous pitch adjustment mechanism 18,22,36,38 (Paragraphs 38-39, and 45, pitch adjustment mechanism includes pins 18, thread 22, nut 36 and knob 38 capable of changing the pitch of a head; This is the equivalent structure as defined by the 35 USC 112(f) analysis above) comprises a locking spacer 36, and wherein the analogous adjustment knob 38 is rotatable to cause the locking spacer to tighten against a surface (Paragraph 45 and Figure 3, when the knob 38 is turned as to cause maximum displacement, the knob 38 will contact the spacer 36 which will forcibly tighten against the bottom of surface 15 and locking the cushion 12 into a specific pitch position) of the analogous support base 15 (Paragraph 37 and Figure 4, tray 15).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pitch adjustment mechanism of Katz, so that there is a locking spacer that tightens against a surface of the support base (Modification of Figure 3 of Katz in view of Figure 4 of Mazzei, modifying a lower surface of the base member 54 of Katz so that there is the locking spacer of Mazzei between the nut 68 and the lower surface of the base member 54, such that the locking spacer tightens against a lower surface of the base member 54 of Katz), as taught by Mazzei, in order to provide an improved structure with an enhanced pitch adjustment mechanism that allows for a desirable pitch position given by rotation of the adjustment knob with tightening of a locking spacer for increased precision and security of head adjustments into a comfortable position (Mazzei, Paragraph 45).
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent No. 6315783) in view of Mazzei (U.S. Patent Pub. No. 20090025146).
Regarding claim 16, Katz discloses a structure 10 (Col. 4, lines 45-46 and Figures 1-3, head holder system 10 adapted to position and hold the patient’s head), comprising: a support base 52,54 (Col. 5, line 57 and Figures 1-3, base members 52,54) comprising a first concave ramp 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 that matches the arched outer surface of support 12 that is mounted on it. Thereby, the base member 52 has a first concave ramp on a right and a second concave ramp on a left of the central bore through base member 52 where the bolt 66 passes through. Top surface of base member 52 with first and second concave ramps each have downward facing slopes towards one another) and an opposing, second concave ramp 53, wherein a first slope of the first concave ramp 53 faces a second slope of the opposing, second concave ramp 53 and wherein the first slope slopes downwards towards the second concave ramp 53 and the second slope slopes downwards towards the first concave ramp 53; a movable frame 12 (Col. 5, lines 54-60 and Figures 1-3, support 12 having inner surface to support patient’s head and outer convex arched outer surface mounted on upper surfaces of the concave semispherical recess 53 of base member 52 to provide rotational and linear movement of the support 12 relative to the base member 52), having an inner surface that holds a body part and an outer convex surface that couples to upper surfaces of the first concave ramp 53 and the second concave ramp 53, wherein the outer convex surface rides upon, and moves relative to, the upper surfaces of the first concave ramp 53 and the second concave ramp 53 to adjust a pitch of the movable frame 12 relative to (Col. 6, lines 9-30 and Figures 3-4, support 12 is adapted also to move along a spheroid surface about its center. When nut 68 Is not firmly secured, support 12 may be rotated about the bolt's axis to provide a roll adjustment, and also may slide to provide a pitch adjustment with respect to the bases 52,54 along the path defined by the void 64) the support base 52,54; a first adjustment fastener 66 (Col. 6, lines 9-30 and Figure 3, bolt 66 has length comprising a rod that extends through matching bores in base members 52 and 54 and a head that is accommodated in a void 64 of the support 12) having a length configured to extend through (Col. 6, lines 12-14, 23-25, and Figure 3) a first adjustment slot (Col. 6, lines 9-30 and Figures 3-4, first concave ramp on a right side of the bolt 66 comprises a right side of central bore through base member 52 which is construed as the first movement slot. This bore through base member 52 allows for the bolt 66 to pass through enabling a sliding pitch adjustment) of the first concave ramp 53 and to couple (Col. 6, lines 10-12 and Figure 3) with the movable frame 12; and a first adjustment knob 68 (Col. 6, lines 9-30 and Figure 3, nut 68) configured to attach to Col. 6, lines 15-16 and Figure 3, nut 68 that matches the threaded portion of bolt 66) the first adjustment fastener 66 and to adjust the pitch of the movable frame 12 relative to the support base 52,54 via movement (Col. 6, lines 9-30, rotation of nut 68 for firmly securing and loosening nut 68 with respect to the bolt 66 within the bores of the bases 52,54, to allow for a sliding pitch adjustment of the support 12 with the baes 52,54 along the path defined by the void 64) of the first adjustment fastener 66 within the first adjustment slot of the first concave ramp 53.
However, Katz fails to explicitly disclose a first locking spacer configured to receive the first adjustment fastener and to reside adjacent a lower surface of the first concave ramp.
Mazzei teaches an analogous structure 10 (Paragraph 36 and Figure 3, table engageable support device 10 for positioning head) comprising a first locking spacer 36 (Paragraph 45 and Figure 4, nut 36 receives the threaded member 22) configured to receive the analogous first adjustment fastener 22 (Paragraph 45 and Figure 4) and to reside adjacent (Paragraph 45 and Figure 3, when the knob 38 is turned as to cause maximum displacement, the knob 38 will contact the spacer 36 which will forcibly tighten against the bottom of surface 15 and locking the cushion 12 into a specific pitch position) a lower surface of the analogous support base 15 (Paragraph 37 and Figure 4, tray 15). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pitch adjustment mechanism of Katz, so that there is a locking spacer that tightens against a surface of the support base (Modification of Figure 3 of Katz in view of Figure 4 of Mazzei, modifying a lower surface of the base member 54 of Katz so that there is the locking spacer of Mazzei between the nut 68 and the lower surface of the base member 54, such that the locking spacer is adjacent a lower surface of the ramp 53 of Katz), as taught by Mazzei, in order to provide an improved structure with an enhanced pitch adjustment mechanism that allows for a desirable pitch position given by rotation of the adjustment knob with tightening of a locking spacer for increased precision and security of head adjustments into a comfortable position (Mazzei, Paragraph 45).
Regarding claim 18, the combination of Katz in view of Mazzei discloses the invention as described above and further discloses wherein the outer convex surface of the movable frame 12 (Katz, Col. 5, lines 54-60 and Figures 1-3, support 12 resides on the concave semispherical recess 53) resides on the first concave ramp 53 (Katz, Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4) and the second concave ramp 53 (Katz, Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4), and wherein movement of the first adjustment fastener 66 (Katz, Col. 6, lines 9-30 and Figure 3, tightening and loosening of the nut 68 from tightly clamped against base member 54 contributes to movement of 66 within the slot) within the first adjustment slot (Col. 6, lines 9-30 and Figures 3-4) of the first concave ramp 53 causes the outer convex surface of the movable frame 12 to move either up, or down, the first concave ramp 53 and the second concave ramp 53 to adjust the pitch of the movable frame relative to (Col. 6, lines 9-30, rotation of nut 68 for firmly securing and loosening nut 68 with respect to the bolt 66 within the bores of the bases 52,54, to allow for a sliding pitch adjustment of the support 12 with the baes 52,54 along the path defined by the void 64. Thereby the support 12 moves up or down the first concave ramp and simultaneously down or up the second concave ramp when its slid) the support base 52,54 (Col. 5, line 57 and Figures 1-3). 
Regarding claim 19, the combination of Katz in view of Mazzei discloses the invention as described above and further discloses wherein the first concave ramp 53 comprises a first concave surface 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 defining a first concave surface of the first concave ramp 53) and the second concave ramp 53 comprises a second concave surface 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 defining a second concave surface of the second concave ramp 53) and wherein movement of the first adjustment fastener 66 (Katz, Col. 6, lines 9-30 and Figure 3) within the first adjustment slot (Col. 6, lines 9-30 and Figures 3-4) of the first concave ramp 53 causes the outer convex surface of the movable frame 12 (Katz, Col. 5, lines 54-60 and Figures 1-3) to either move up the first concave surface 53 and down the second concave surface 53, or to move down the first concave surface 53 and up the second concave surface 53, to adjust the pitch of the movable frame 12 relative to (Col. 6, lines 9-30, rotation of nut 68 for firmly securing and loosening nut 68 with respect to the bolt 66 within the bores of the bases 52,54, to allow for a sliding pitch adjustment of the support 12 with the baes 52,54 along the path defined by the void 64. Thereby the support 12 moves up or down the first concave ramp and simultaneously down or up the second concave ramp when its slid) the support base 52,54 (Col. 5, line 57 and Figures 1-3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent No. 6315783) in view of Mazzei (U.S. Patent Pub. No. 20090025146), as applied to claim 16, and in further view of Dinkler (U.S. Patent No. 5537704).
	Regarding claim 17, the combination of Katz in view of Mazzei discloses the invention as described above but fails to explicitly disclose wherein the first adjustment knob connects to the first adjustment fastener by a pin that extends through the first adjustment knob and through the first adjustment fastener.
	Dinkler teaches an analogous structure 12 (Col. 3, line 53 and Figure 1, surgical head clamp 12) wherein the analogous first adjustment knob 88 (Col. 6, lines 45-48 and Figure 2, knob 88) connects to the analogous first adjustment fastener by a pin 89 (Col. 6, lines 45-48 and Figure 2, stainless steel screw 89 is construed as a pin that is threadably extended to the end of shaft 52 into the knob 88 thereby connecting the shaft 52 and the knob 88) that extends through the analogous first adjustment knob 88 and through the analogous first adjustment fastener 52 (Col. 6, lines 45-48 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first adjustment knob and the first adjustment fastener of Katz in view of Mazzei, so that there is a pin that extends through the first adjustment knob and through the first adjustment fastener connecting the first adjustment knob with the first adjustment fastener, as taught by Dinkler, in order to provide an improved structure with an enhanced connection between the first adjustment knob and first adjustment fastener for providing increased precision of adjustment of a patient’s body part (Dinkler, Col. 6, lines 45-48).
Allowable Subject Matter
Claims 9-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 9-10 and 15:  
Claim 9 would be allowable for disclosing: wherein, when the outer convex surface of the shell frame is configured to ride upon, and move relative to, an upper surface of the carriage, the structure further comprises: a roll adjustment mechanism configured to facilitate adjustment of the roll of the shell frame relative to the support base.
The most relevant prior art of record, Katz, discloses when the outer convex surface of the shell frame 12 (Col. 5, lines 54-60 and Figures 1-3, support 12 having inner surface to support patient’s head and outer convex arched outer surface mounted on concave semispherical recess 53 of base member 52 to provide rotational and linear movement of the support 12 relative to the base member 52) is configured to ride upon, and move relative to, an upper surface of the first concave ramp and the second concave ramp 53 (Col. 5, lines 58-60, Col. 6, lines 9-30, and Figures 3-4, The upper surface of base member 52 is provided with a concave semispherical recess 53 that matches the arched outer surface of support 12 that is mounted on it. Thereby, the base member 52 has a first concave ramp on a right and a second concave ramp on a left of the bore through the base member 52 where the bolt 66 passes through), the structure 10 (Col. 4, lines 45-46 and Figures 1-3) further comprises: a roll adjustment mechanism 66,68 (Col. 6, line 19-20 and Figure 3, When nut 68 Is not firmly secured, support 12 may be rotated about the bolt's axis to provide a roll adjustment of the support 12 relative to the bases 52,54; This is the same structure as defined by the 35 USC 112f analysis above) configured to facilitate adjustment of the roll of the shell frame 12 (Col. 5, lines 54-60 and Figures 1-3) relative to (Col. 6, lines 9-30 and Figures 3-4, rotation of nut 68 for firmly securing and loosening nut 68 with respect to the bolt 66 to allow for the shell frame 12 of Katz to be rotated about the bolt's 66 axis and locked at a desired position to provide a roll adjustment) the support base 52 (Col. 5, line 57 and Figures 1-3).
Reeder teaches an analogous structure 100 (Paragraph 30 and Figure 1B) for positioning a body part wherein the analogous outer convex surface (Figure 1A, bottom surface of head rest 104 that faces bearing retainer assembly 110) of the analogous shell frame 104,118 (Paragraph 30 and Figure 1B, head rest and pad 104,118) is further configured to ride upon, and move relative to (Paragraph 45 and Figure 1B, bearing retainer assembly 110 that supports a rotational movement of the head rest 104 in a plurality of directions), an upper surface 408 (Paragraph 39 and Figure 4A, top bearing retainer 408 of bearing retainer assembly 110) of a carriage 110 (Paragraphs 30, 39, Figures 1B, and 4A, bearing retainer assembly 110).
 Based on the structure of Reeder it would be improper hindsight to modify Katz so that wherein, when the outer convex surface of the shell frame is configured to ride upon, and move relative to, an upper surface of the carriage, the structure further comprises: a roll adjustment mechanism configured to facilitate adjustment of the roll of the shell frame relative to the support base. One of ordinary skill would instead be drawn to the structure of just Katz which allows for a roll adjustment mechanism of the shell frame 12 to rotate bout the axis of the bolt 66 and move along the void 64 defined in the underside of the shell frame 12, thereby already enabling both pitch and roll adjustment. Additionally, one of ordinary skill would instead be drawn to the structure of just Reeder, which specifies that it’s shell frame 104,118 allows for rotational motion in a plurality of directions, defining a yaw direction, but Reeder does not specifically disclose enabling a roll of its shell frame 104,118, in order to be combinable with Katz. Although Katz discloses a roll adjustment and Reeder teaches a carriage, there is no motivation from Katz or Reeder to include a shell frame configured to ride upon, and move relative to, an upper surface of a carriage, that further resides upon the upper surfaces of the first concave ramp and the second concave ramp, to enable a roll of the shell frame to be adjusted relative to the support base, the structure further comprises: a roll adjustment mechanism configured to facilitate adjustment of the roll of the shell frame relative to the support base. Therefore, the combination of features is considered to be allowable. Additionally, claim 10 depends on claim 9 so those features are also considered allowable.
Claim 15 would be allowable for disclosing: wherein the pitch adjustment mechanism further comprises a pitch adjustment wheel having adjustment teeth that extend through a hole in the support base to engage with adjustment notches in a lower surface of the shell frame and wherein rotation of the pitch adjustment wheel causes the adjustment teeth to engage with the adjustment notches and to move the shell frame relative to the support base causing a change in pitch of the shell frame.
The most relevant prior art of record, Liu, discloses wherein the pitch adjustment mechanism 38,42,44,50 (Page 4/22, Paragraphs 1-2 and Figure 2, the first driving part 42 and the second driving part 50 is matched so as to drive the first rotating part 44 and the second rotating part 38; This is the structure as defined by the 35 USC 112f analysis above) further comprises a pitch adjustment wheel 50 (Page 4/22, Paragraphs 1-2, and Figure 2, second driving part 50 is a gear wheel), having adjustment teeth (Page 4/22, Paragraphs 1-2, teeth of gear wheel 50 engage with notches of first driving part 42) that extend to engage with adjustment notches (Page 4/22, Paragraphs 1-2 and Figure 2, first driving part 42 has matching notches for teeth of gear 50) in a lower surface (Page 4/22, Paragraphs 1-2 and Figure 1, first driving part provided on lower surface of the arc cushion body 40) of the shell frame 40 (Page 4/22, Paragraphs 1-2 and Figure 2) and wherein rotation (Page 4/22, Paragraphs 1-2, rotation of second driving part 50 to provide plurality of adjustment positions) of the pitch adjustment wheel 50 causes the adjustment teeth to engage with the adjustment notches and to move the shell frame 40 relative to the support base 32 (Page 4/22, Paragraphs 1-2 and Figure 2) causing a change in pitch (Page 4/22, Paragraphs 1-2, pitch of the arc cushion body 40 is adjusted to a calibrated pitch position given by rotation of second driving part 50) of the shell frame 40.
Coppens et al. (U.S. Patent Pub. No. 20160206395) teaches wherein the analogous wheel 806 (Paragraph 111 and Figures 21-22) having analogous adjustment teeth (Paragraph 111 and Figures 21-22, outer teeth of wheel 806) that extend through a hole (Figure 21, teeth of wheel 806 extending through hole of support 802) in the analogous support base 802 (Paragraph 111 and Figures 20-23).
Based on the structures of Coppens it would be improper hindsight to modify Liu so that there is a pitch adjustment wheel having adjustment teeth that extend through a hole in the support base to engage with adjustment notches in a lower surface of the shell frame. One of ordinary skill would instead be drawn to the structure of just Liu which has the teeth of the pitch adjustment wheel 50 extending from a side of the support base/ramps and do not extend through a hole in the support base/ramps. Additionally, one of ordinary skill would instead be drawn to the structure of just Coppens, which teaches teeth of its wheel 806 extending out of a support base, but Coppens does not teach its wheel teeth extending from a hole through a ramp or its teeth engaging with a shell frame, in order to be combinable with Liu. Although Liu teaches teeth of a pitch adjustment wheel engaging with adjustment notches of the shell frame and Coppens teaches teeth of a wheel extending out of a hole in its support base, there is no motivation from Liu or Coppens to include a pitch adjustment wheel having adjustment teeth that extend through a hole in the support base to engage with adjustment notches in a lower surface of the shell frame. Therefore, the combination of features is considered to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ray et al. (US-4757983-A) teaches a head and chin support with a support base, shell frame, concaves ramps, and adjustment mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

                                                                                                                                                                                         

/ERIN DEERY/Primary Examiner, Art Unit 3754